Citation Nr: 1139666	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  09-17 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for arthritis of the bilateral shoulders.

2. Entitlement to service connection for arthritis of the bilateral elbows.

3. Entitlement to service connection for arthritis of the bilateral wrists.

4. Entitlement to service connection for arthritis of the low back.

5. Entitlement to service connection for arthritis of the bilateral hips.

6. Entitlement to service connection for bilateral vision loss.

7. Entitlement to service connection for a skin disability.

8. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to May 1978. He served in Korea from January 1976 to February 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran provided testimony at an April 2011 hearing before the below-signed Veterans Law Judge. A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). These duties require VA to assist claimants with the evidentiary development of pending claims. VA is responsible for gathering all pertinent records of VA treatment and all identified private treatment records. 

At the April 2011 hearing, the Veteran testified that he was receiving VA treatment for all of his claimed disabilities and he submitted copies of some (but not all) VA treatment notes generated from September 2007 to April 2011. Prior to that submission, the last VA treatment notes of record were dated June 2008. While this case is in remand status, the RO/AMC must gather copies of all VA treatment records generated after June 2008. The RO/AMC must also provide the Veteran with forms allowing for the release of any pertinent private medical records: he testified in April 2011 that his wrists had been injured in motor vehicle accidents, but no such treatment notes appear in the claims file.

The Veteran contends that he experiences arthritis in multiple joints due to exposure to cold temperatures in Korea, a skin disability due to his service in Korea, and bilateral vision loss due to in-service tear gas exposure. Under McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006), VA has a duty to provide a medical examination in a service connection claim when: (1) there is competent evidence of a current disability, or persistent or recurrent symptoms of disability; (2) evidence establishing that a precipitating event, injury, or disease occurred in service; (3) and evidence establishing that the disability or symptoms may be associated with the claimant's service; and (4) there is insufficient medical evidence to make a decision on the claim. 

Although the Veteran's service treatment records show no complaints or diagnoses of joint problems, a January 2005 statement from a fellow service member supports the Veteran's claim that he was exposed to cold temperatures in Korea. A May 2009 VA treatment note reflects that the Veteran experiences osteoarthritis of the bilateral wrists and February 2008 and December 2010 x-ray reports showing degenerative changes of the spine. Although there is no competent medical (italics added for emphasis) evidence indicating that these diagnoses are due to in-service cold exposure, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has explicitly rejected the view that "competent medical evidence is required ... [when] the determinative issue involves either medical etiology or a medical diagnosis." Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). As the record reflects evidence that the Veteran was exposed to cold temperatures in service and he contends that those experiences are related to his current diagnoses, the Board finds that an examination is warranted for the Veteran's claims for service connection for arthritis of the wrists and spine.

The Veteran's service treatment records also reflect that he entered and exited service with a vision deficit and that he was diagnosed with a skin disability (pseudofolliculitis barbae) during his separation examination. VA treatment records reflect current diagnoses of a bilateral vision deficit as well as ongoing treatment for a skin disability. Based on this evidence, examinations are warranted for the Veteran's claims for service connection for vision loss and skin disability. McClendon, 20 Vet. App. at 83.

As the treatment record does not reflect any diagnoses of, or treatment for, arthritis of the shoulders, hips, or elbows, the Board is not requesting examinations for any of those claimed disabilities. However, if the VA treatment records gathered as a result of the Board's remand directives reveal any such diagnoses, examinations may be warranted. McClendon, 20 Vet. App. at 83. The RO/AMC must take all appropriate development actions indicated by the record.

As the issues of entitlement to service connection are remanded the issue of entitlement to TDIU must also be remanded; the issues are inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Ascertain if the Veteran has received any VA, non-VA, or other pertinent medical treatment that is not evidenced by the current record. Specifically, ensure that complete VA treatment notes are associated with the claims file - obtain all VA records dated from June 2008. Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file - to include, but not limited to, any hospital records generated as a result of motor vehicle accidents. The RO/AMC must then obtain these private records and associate them with the claims folder. If VA is unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records.  

2.  Schedule the Veteran for VA examinations - for joints, eyes, and skin - at an appropriate location to determine whether he experiences any wrist, back, eye, or skin disability as the result of his active duty service. The following considerations will govern the examinations:

a. The entire claims folder and a copy of this remand must be made available to the examiners in conjunction with the examinations. 

b. The examination reports must reflect review of pertinent material in the claims folder. After reviewing the claims file and examining the Veteran, the examiners must provide opinions as to whether any of the claimed disabilities are likely the result of his active duty service. In regard to the eye disability, the examiner must also specifically address whether any vision loss was aggravated by the Veteran's service.

c. The examiners must independently review the record for pertinent evidence, but their attention is called to the following:

i. In regard to the claims of arthritis: a February 2008 VA note showing that the Veteran complained of wrist pain; a May 2009 VA note showing diagnosis of osteoarthritis of the wrists; February 2008 and December 2010 notes showing x-ray evidence of degenerative spinal changes; and Veteran's contention that these current disabilities are the result of in-service exposure to extremely cold temperatures (see April 2011 hearing transcript);

ii. In regard to the claim for an eye disability: the August 1975 enlistment examination showing that the Veteran had defective vision; the April 1978 separation examination; the report of a January 2009 private eye examination; September 2004 and February 2008 VA treatment notes discussing visual defects; and April 2011 hearing testimony reflecting the Veteran's contention that he experiences visual defect due to in-service exposure to tear gas that made him scratch his eyes; and

iii. In regard to the claim for a skin disability: the April 1978 separation examination report showing diagnosis of pseudofolliculitis barbae; May and October 2004, September 2007, and April 2011 VA treatment notes reflecting multiple skin diagnoses; and April 2011 hearing testimony, to specifically include the Veteran's description of the skin disability.

d. The examiners must address the Veteran's contentions as to the etiology of the claimed disabilities and provide opinions as to whether any claimed condition is likely the result of, or was aggravated by, his in-service experiences. The examiners must also address the impact of any current disabilities on the Veteran's employability.

e. In all conclusions, the examiners must identify and explain the medical basis or bases, with identification of pertinent evidence of record. If any examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state. Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.

5.  Readjudicate the Veteran's claims. If the claims are not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


